Citation Nr: 1020939	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-21 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 Order granting a Joint Motion for 
Remand (JMR) from the United States Court of Appeals for 
Veterans Claims (CAVC) regarding a Board decision rendered in 
October 2007.  This matter was originally on appeal from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Board notes this issue was previously characterized as 
whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.  In October 2007, the Board 
previously declined reopening this claim finding that the new 
evidence, to include personnel records not previously 
associated with the claims folder, did not relate to the 
unestablished fact of nexus.

Since that time, the Veteran has alleged his personnel 
records do help corroborate his claims of serving in combat 
with a combat-related military occupational specialty (MOS).  
According to 38 C.F.R. § 3.156(c), the discovery of relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim is cause for reconsideration of the original claim.  
Id. (emphasis added).  

In this case, the Veteran's personnel records clearly existed 
at the time of the prior September 1972 rating decision, but 
had not been associated with the claims folder until February 
2005, over three decades after the decision was rendered.  
The Board finds these records relevant in establishing the 
Veteran's various duties, assignments and MOS and, therefore, 
the Veteran's claim must be reconsidered.  38 C.F.R. § 
3.156(c).  The issue has been appropriately recharacterized 
above.


REMAND

As noted in the introduction, the Veteran's claim of 
entitlement to service connection for a back disorder was 
originally denied in a September 1972 rating decision.  At 
that time, the RO found the Veteran's condition pre-existed 
his military service and was not aggravated by any incident 
of his military service. 

Specifically, the Veteran's service treatment records are 
silent as to any complaints or treatment of a back problem 
during his military service, but the Veteran's June 1967 
entrance examination notes a chest deformity and the 
Veteran's August 1969 exit examination notes both a chest 
deformity and a back deformity diagnosed as scolio-kyphosis.  
After service, the Veteran obtained a VA examination in 
September 1972 where x-rays confirmed a diagnosis of dorsal 
kyphosis.  The examiner noted the Veteran's complaints of 
back pain since service, but did not render a specific 
opinion with regard to etiology.  The RO concluded in a 
September 1972 decision that the Veteran's kyphosis pre-
existed his military service and there was no showing of in-
service aggravation beyond the natural progression of the 
disease.

The Veteran claims he was not told on entrance that he had a 
pre-existing back condition nor was he aware of a pre-
existing back condition prior to entering the military.  
Rather, the Veteran believes his current chronic low back 
pain and diagnoses are related to an in-service injury where 
he was involved in an explosion from artillery fire that 
knocked him down on his back in 1968.  The service treatment 
records do not confirm this incident or injury.

The Board previously declined reopening this claim in an 
October 2007 decision finding that the new evidence did not 
relate to the unestablished fact of nexus.  That is, the new 
evidence confirmed additional diagnoses of lumbar disc 
disease, lumbar stenosis and disc herniation, but no medical 
professional related these diagnoses to any incident of 
service.  Indeed, a May 2005 VA examiner specifically opined 
the Veteran's current low back disorders are not related to 
the claimed in-service injury or his dorsal kyphosis, but 
rather is "more likely than not" a natural-occurring lumbar 
disc disease.  

The CAVC, on the other hand, granted a Joint Motion for 
Remand (JMR) remanding the claim back to the Board in 
December 2009 because, among other reasons, the Board did not 
adequately explain why the Board did not consider the 
Veteran's combat service.

As explained in the introduction, the Board finds 
reconsideration of the claim warranted because the Veteran's 
personnel records were not associated with the claims folder 
until February 2005.  See 38 C.F.R. § 156(c).

The personnel records, moreover, shed some light on whether 
the Veteran likely was exposed to combat.  The Veteran's DD-
214 does not indicate any medals or awards indicative of 
combat exposure and lists his primary MOS as a "clerk."  
His personnel records, in contrast, indicate the Veteran 
served in Vietnam preliminarily as an ammo handler, and then 
later as a clerk.  The Board also finds noteworthy that the 
Veteran is in receipt of disability benefits for 
posttraumatic stress disorder (PTSD) related to his combat 
exposure.  In light of this evidence, the Board concludes 
there is sufficient evidence that the Veteran was exposed to 
combat in Vietnam.

Accordingly, the Board accepts the Veteran's recollection of 
his in-service injury in 1968.  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996) (holding that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service); see also 38 U.S.C.A. § 
1154(b).  Even so, the evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

In this case, the VA medical records indicate diagnoses of 
lumbar disc disease, disc herniation and stenosis.  A June 
2004 treatment record notes the 1968 in-service injury and a 
post-service 1986 motor vehicle accident (MVA) as relevant 
medical history.  In May 2005, the Veteran was afforded a VA 
examination where the examiner opined the Veteran's current 
lumbar spine disabilities are not likely related to his in-
service injury or dorsal spine kyphosis.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, there is medical evidence that the Veteran has 
current diagnoses of the dorsal and lumbar spine.  There is 
also evidence that the Veteran was likely involved in an in-
service 1968 back injury as well as a post-service 1986 MVA.  
It is also unclear whether the Veteran did in fact enter the 
military with a pre-existing dorsal spine deformity and, if 
so, whether this condition was aggravated beyond the natural 
progression of the disease by his military service.  While 
there is a medical opinion opining with regard to the 
Veteran's lumbar spine disabilities, no medical examiner has 
addressed whether the Veteran's dorsal spine kyphosis is in 
fact a pre-existing disease, and if so, whether it was 
aggravated by his military service.

Also, in light of the Veteran's combat service and the CAVC's 
Order, the Board finds a new medical examination is warranted 
to consider all relevant evidence and findings consistent 
with this opinion and remand.  

The RO should also take this opportunity to obtain VA 
outpatient treatment records from August 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for his back disorders on appeal from the 
VA medical system in Cleveland, Ohio from 
August 2009 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available

2. After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for the 
claimed condition of a back disorder to 
determine the extent and likely etiology 
of any back condition(s) found, to include 
the lumbar and dorsal spine, specifically 
addressing the following:

*	Whether the Veteran's dorsal or 
lumbar spine condition(s) pre-existed 
service and if so whether the 
condition(s) was(were) aggravated 
beyond the normal progression of the 
illness due to any incident of 
service, to include the Veteran's 
described 1968 back injury, versus 
post-service events such as the 1986 
MVA.

*	Whether any found dorsal or lumbar 
spine disorder(s) found is directly 
due to the Veteran's military 
service, to include the Veteran's 
described 1968 back injury, versus 
post-service events such as the 1986 
MVA.  

The claims folder must be reviewed by 
the examiner, to include a copy of this 
Remand, and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical 
opinions rendered, specifically that or 
the May 2005 VA examination and VA 
outpatient treatment records.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




